Citation Nr: 9930206	
Decision Date: 10/22/99    Archive Date: 10/29/99

DOCKET NO.  98-08 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased evaluation for duodenal ulcer 
with gastritis, currently evaluated as 30 percent disabling.

2.  Entitlement to an increased evaluation for residuals, 
fracture, C-2 odontoid with traumatic arthritis, currently 
evaluated as 30 percent disabling.

3.  Entitlement to a total rating for compensation based upon 
individual unemployability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The appellant served on active duty from August 1973 to 
September 1981.  Prior service is not verified.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from November 1997 and April 1998 rating 
decisions of the North Little Rock, Arkansas, Department of 
Veterans Affairs (VA) Regional Office (RO).  In the November 
1997 decision, the RO granted a 30 percent evaluation for 
duodenal ulcer with gastritis.  In the April 1998 decision, 
the RO granted a 30 percent evaluation for residuals, 
fracture, C-2 odontoid with traumatic arthritis and denied a 
total rating for compensation based upon individual 
unemployability.


FINDINGS OF FACT

1.  Duodenal ulcer with gastritis is without symptoms and no 
active ulcer.

2.  Residuals, fracture, C-2 odontoid with traumatic 
arthritis is currently manifested by no more than severe 
functional impairment.

3.  Service connection is in effect for duodenal ulcer with 
gastritis, which is evaluated as 30 percent disabling; 
residuals, fracture, C-2 odontoid with traumatic arthritis, 
which is evaluated as 30 percent disabling; and laceration, 
flexor digitorum profundus tendon, left index finger, 
postoperative, which is evaluated as noncompensably 
disabling.



CONCLUSIONS OF LAW

1.  Duodenal ulcer with gastritis is no more than 30 percent 
disabling.  38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 
C.F.R. Part 4, Diagnostic Code 7319 (1999).

2.  Residuals, fracture, C-2 odontoid with traumatic 
arthritis is no more than 30 percent disabling.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 1991); 38 C.F.R. §§ 4.40, 4.45, 4.59; 
Part 4, Diagnostic Code 5290 (1999).

3.  The criteria for a total disability rating for 
compensation based on individual unemployability have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 
4.16 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased disability evaluations

Initially, the Board finds that the appellant has submitted 
evidence which is sufficient to justify a belief that his 
claims for an increased evaluation for duodenal ulcer with 
gastritis and residuals, fracture, C-2 odontoid with 
traumatic arthritis are well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).  That is, his assertion that his service-
connected disabilities have worsened raises plausible claims.  
See Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  The 
appellant has been recently examined and his medical records 
have been obtained.  See Schafrath v. Derwinski, 1 Vet. 
App. 589, 595 (1991).  All relevant facts on this issue have 
been properly developed and the duty to assist has been met.  
38 U.S.C.A. § 5107(a).

Service connection for duodenal ulcer with gastritis and 
residuals, fracture, C-2 odontoid with traumatic arthritis 
was granted by means of January 1982 rating decision and 
assigned a noncompensable evaluation and a 10 percent 
evaluation respectively.  

The appellant was hospitalized at a VA facility in May 1997.  
In the VA hospitalization summary report, the VA examiner 
stated that he was admitted with gastrointestinal bleeding, 
hepatic encephalopathy, pneumonitis, ascites, alcohol abuse, 
and urinary tract infection.  The VA examiner stated that the 
appellant had been put on Pepcid for his gastrointestinal 
bleeding.  The appellant was given an additional discharge 
diagnosis of probable clostridium difficile diarrhea.

In September 1997, the RO granted a temporary total rating 
for hospitalization under 38 C.F.R. § 4.29 in May 1997 for 
the service-connected duodenal ulcer with gastritis.

The appellant underwent a VA examination in October 1997.  
The appellant reported that prior to his May 1997 
hospitalization, he would vomit after he ate anything.  As to 
hematemesis, the appellant stated that it had occurred 
acutely in May 1997 but that prior to that, he had seen 
mostly melena.  The appellant stated that he would have 
"pure blood" in bowel movements after eating spicy food, 
particularly chili.  He reported diarrhea as a daily 
occurrence.  He stated that he had few occurrences of 
constipation, but that since the hospitalization, he had had 
some occurrences of constipation.  Colic, nausea, distention, 
and vomiting were reported as daily occurrences.  The 
appellant stated that he had severe distention.  The 
appellant reported that his normal weight was between 168 and 
170 pounds.  He stated that he got down to 128 pounds in the 
hospital, but that he was currently at 141 pounds.

The VA examiner stated that the appellant's last hematocrit 
in July 1997 was 29.3.  The VA examiner stated that the 
appellant reported pain around the back at the waistline with 
the need for bowel movements.  The VA examiner noted that the 
appellant had acute esophageal varices bleed in May 1997 due 
to heavy alcohol use.  The relevant diagnoses were gastric 
ulcer by history and acute esophageal varices in May 1997.

The appellant underwent an esophagogastroduodenoscopy, which 
revealed a normal mucosa in the esophagus with a grade one 
varices.  In the stomach, the appellant had a portal 
gastropathy in the in the esophageal gas junction.  The 
duodenum did not show any ulcers.  The interpretation was 
mild esophageal varices with fundic portal gastropathy.

The appellant underwent a VA examination in March 1998.  The 
appellant stated that his weight was 164 pounds.  He reported 
that he moved his bowels regularly with Lactulose.  He 
reported that after having taken Lactulose, he would go to 
the bathroom approximately three times to move his bowels.  
The appellant stated that he did not have any serious stomach 
complaints, but noted that he would get mild heartburn when 
he ate spicy food.  The appellant stated that as to his 
cervical spine, he was taking pain pills, although he 
attempted to stay away from medication.  He reported that the 
pain had been the same for the last 30 years.  He stated that 
it hurt when he moved his head up and down or sideways and 
that his neck made a "creaking" noise.  He stated that if 
he slept in the wrong position, he could have a headache.

On examination, the VA examiner noted that the appellant's 
abdomen was soft.  There was no palpable organomegaly or 
tenderness, and the bowel sounds were present.  The range of 
motion of the cervical spine was 35 degrees flexion with mild 
pain in the back of the neck and 35 degrees extension without 
pain at the end of the range of motion.  Laterally, he bent 
his head 10 to 15 degrees to the right and left with severe 
pain in the back of the neck and also in the sides of the 
neck.  He turned his head 90 degrees to the right and left 
with severe pain at the back of the neck and on the sides of 
the neck.  The VA examiner noted that moving the appellant's 
head up and down caused a grinding sound.  X-rays taken at 
that time of the cervical spine revealed significant diffuse 
osteopenia.  The vertebral heights and alignment were normal 
and paravertebral soft tissues were normal.  The VA examiner 
entered a diagnosis that an endoscopy in the upper 
gastrointestinal tract did not show any ulceration but showed 
portal gastropathy and esophageal varices.  The VA examiner 
noted that besides mild gastroesophageal reflux symptoms that 
appeared to be stable on medication, the appellant did not 
have any serious problem regarding his peptic ulcer disease.  
The VA examiner also entered a diagnosis of status post 
fracture of the base of the odontoid and that x-rays showed 
osteopenia, but that it was an otherwise normal examination.  
The VA examiner noted that the appellant continued to have 
painful motion.

The appellant had an RO hearing in August 1998.  The 
appellant stated that the fracture in his neck occurred at an 
angle, which has limited him throughout the years.  He stated 
that the pain in his neck was unbearable.  He stated that 
when he makes a sudden move that his sometimes got a dizzy 
spell.  The appellant stated that he takes medication for his 
stomach about three times a day and that once he takes it, he 
could not go outside of his house for three to four hours in 
the morning because he needed to be near a bathroom.  The 
appellant stated that he was not experiencing pain as to his 
ulcer.  He stated that he last worked in 1995.  He stated 
that he was just worn out.  He stated that he was informed 
that he was anemic and that he was not eating properly.  The 
hearing officer asked if he was not eating properly because 
of his stomach.  The appellant stated no.  The appellant 
stated that the fatigue kept him from working.  

In June 1999, the Board solicited an opinion from a VA 
physician.  The Board asked the VA physician the following 
question:  "What is the most likely etiology of the 
appellant's anemia and weight loss?  Upon what medical 
principles and the medical evidence of record do you base 
your opinion?"  A response was received that same month.  
The VA examiner stated that he had reviewed the available 
records and the service medical records and stated the 
following:

Regarding [the] veteran's anemia: [h]e 
carries a diagnosis of liver cirrhosis 
probably related to alcohol.  Detailed 
diagnostic work-up in May 1997 documented 
cirrhosis-related congestion of gastric 
mucosa and mild esophageal varices.  This 
was most probably the cause of the upper 
[gastrointestinal] bleeding, since no 
peptic ulcer was seen on endoscopy.  
Contributing to [gastrointestinal] blood 
loss was coagulopathy probably induced 
liver disease (PT 16.2).  Patient had [] 
clear evidence of iron deficiency anemia, 
Hematocrit 35, Iron 19, MCV 77 and TIBC 
496.  Patient was placed on iron 
substitution.  He seems to have improved 
after he reduced alcohol but there [is] 
no follow data on his anemia.

Regarding [his] body weight loss:  
[m]edical record of October 7, 1997[,] 
states 141 lb. At 5'8" height.  This 
moderately low weight improved after he 
reduced alcohol to 164 lb. on May 19, 
1998[,] clinic visit.  Lower weight most 
probably was related to advanced chronic 
liver disease and alcohol, since there 
was no evidence of recurrence of the 
peptic ulcer which presented no symptoms 
on H2 receptor antagonists.  Although PT 
of 16.2 and hepatic encephalopathy with 
ascites aggravated by [gastrointestinal] 
bleeding are evidence of advanced liver 
disease, subsequent examinations did not 
notice stigmata of liver disease or 
ascites.  There is a possibility that his 
chronic liver disease stabilized after he 
reduced alcohol intake.  Exceedingly high 
Lactulose may contribute to weight loss.  
Patient was advised to adjust the dose.  
He is still mistaken thinking that 
Lactulose is for peptic ulcer.

Service-connected disabilities are rated in accordance with a 
schedule of ratings that are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(1999).

a.  Duodenal ulcer with gastritis

The RO has rated the appellant's duodenal ulcer with 
gastritis by analogy to duodenal ulcer and irritable bowel 
syndrome.

Mild duodenal ulcer, with recurring symptoms once or twice 
yearly, warrants a 10 percent evaluation.  38 C.F.R. Part 4, 
Diagnostic Code 7305 (1999).  Moderate duodenal ulcer, with 
recurring episodes of severe symptoms two or three times a 
year averaging 10 days in duration, or with continuous 
moderate manifestations, warrants a 20 percent evaluation.  
Id.  Moderately severe duodenal ulcer, which is less than 
severe but with impairment of health manifested by anemia and 
weight loss, or with recurrent incapacitating episodes 
averaging 10 days or more in duration at least four or more 
times a year, warrants a 40 percent evaluation.  Id.  Severe 
duodenal ulcer with pain only partially relieved by standard 
ulcer therapy, periodic vomiting, recurrent hematemesis or 
melena, with manifestations of anemia and weight loss 
productive of definite impairment of health, warrants a 60 
percent evaluation.  Id.  

A mild disorder of irritable colon syndrome (spastic colitis, 
mucous colitis, etc.) with disturbances of bowel function and 
occasional episodes of abdominal distress warrants a 
noncompensable evaluation.  38 C.F.R. Part 4, Diagnostic Code 
7319 (1999).  A moderate disorder, with frequent episodes of 
bowel disturbance with abdominal distress warrants a 10 
percent evaluation.  Id.  A severe disorder, with diarrhea, 
or alternating diarrhea and constipation, with more or less 
constant abdominal distress, warrants a 30 percent 
evaluation.  Id.

After having reviewed the evidence, the Board concludes that 
the preponderance of the evidence is against an evaluation in 
excess of 30 percent.  The appellant is at the maximum 
evaluation under Diagnostic Code 7319, which contemplates 
severe diarrhea or alternating diarrhea and constipation with 
more or less constant abdominal stress.  The appellant has 
stated that he has to use the bathroom frequently after 
taking is medication.  He reported bouts of diarrhea and 
bouts of constipation.  An evaluation in excess of 30 percent 
is not available under Diagnostic Code 7319.  The appellant 
underwent an esophagogastroduodenoscopy in October 1997.  No 
active duodenal ulcer was found.  Such medical evidence 
reveals that the appellant's duodenal ulcer with gastritis is 
no more than 30 percent disabling.  See 38 C.F.R. Part 4, 
Diagnostic Codes 7305, 7319.

An evaluation in excess of 30 percent is not warranted.  As 
stated above, the appellant is at the maximum evaluation 
under Diagnostic Code 7319, and thus a higher evaluation is 
not available under that Diagnostic Code.  See 38 C.F.R. 
Part 4, Diagnostic Code 7319.  Considering Diagnostic Code 
7305, there has been no evidence of an active duodenal ulcer.  
In October 1997, the appellant underwent an 
esophagogastroduodenoscopy, which revealed no ulcer.  The 
appellant has been noted to be anemic; however, such has not 
been related to the appellant's duodenal ulcer with 
gastritis.  In the June 1999 letter, the VA physician stated 
that the appellant's anemia seemed to improve after the 
appellant had reduced his alcohol intake.  The VA physician 
stated that the cirrhosis-related congestion of gastric 
mucosa and mild esophageal varices probably was the cause of 
the upper gastrointestinal bleeding, noting that the 
appellant did not have an active ulcer.  Thus, the 
appellant's anemia has not been attributed to his duodenal 
ulcer with gastritis and thus an evaluation in excess of 
30 percent under Diagnostic Code 7305 would not be warranted.  
See 38 C.F.R. Part 4, Diagnostic Code 7305.  Additionally, 
although the record reflects that the appellant experienced 
weight loss, such has not been attributed to the appellant's 
duodenal ulcer with gastritis.  In the June 1999 letter, the 
VA physician stated that the appellant's weight loss was most 
probably related to advanced chronic liver disease and 
alcohol, "since there was no evidence of recurrence of the 
peptic ulcer. . . ."  The VA physician did not attribute the 
appellant's weight loss to duodenal ulcer with gastritis.  
Such statement establishes that the appellant's duodenal 
ulcer with gastritis is no more than 30 percent disabling.  
See id.  Finally, the appellant has not reported episodes of 
epigastric burning which are incapacitating.

In essence, the medical evidence has not shown that the 
appellant has a moderately severe duodenal ulcer with 
impairment of health manifested by anemia and weight loss or 
with current incapacitating episodes averaging 10 days or 
more in during for at least four or more times a year.  See 
id.  In fact, the evidence establishes that the appellant has 
not had an active ulcer during the appeal period.  An 
evaluation in excess of 30 percent is not warranted under 
Diagnostic Code 7305.  See id.

The appellant is competent to report his symptoms; however, 
to the extent that he has described that his service-
connected duodenal ulcer with gastritis is worse than is 
contemplated by the current 30 percent evaluation, the 
medical findings do not support his contentions.  The Board 
attaches greater probative weight to the objective medical 
findings than to the appellant's statements, even if sworn.  
Taking the appellant's contentions into account and the 
medical findings, an evaluation in excess of 30 percent for 
duodenal ulcer with gastritis is not warranted.  To this 
extent, the preponderance of the evidence is against his 
claim and there is no doubt to be resolved.  38 U.S.C.A. § 
5107(b) (West 1991).

b.  Residuals, fracture, C-2 odontoid with traumatic 
arthritis

Under Diagnostic Code 5285, residuals of a vertebra fracture 
injury, with cord involvement, where the veteran is bedridden 
or where the veteran requires long leg braces, are evaluated 
as 100 percent disabling.  38 C.F.R. Part 4, Diagnostic Code 
5285 (1999).  Without cord involvement, but with abnormal 
mobility requiring a neck brace (jury mast), a 60 percent 
evaluation is assigned.  Id.  In other cases, the residuals 
will be rated according to definite limited motion or muscle 
spasm, adding 10 percent for demonstrable deformity of the 
vertebral body.  Id. at Note (1).  Slight limitation of 
motion of the cervical segment of the spine warrants a 10 
percent evaluation; moderate limitation of motion warrants a 
20 percent evaluation; and severe limitation of motion 
warrants a 30 percent evaluation.  38 C.F.R. Part 4, 
Diagnostic Code 5290 (1999).

After having reviewed the evidence, the Board concludes that 
the preponderance of the evidence is against an evaluation in 
excess of 30 percent for fracture, C-2 odontoid with 
traumatic arthritis.  The evidence of record has demonstrated 
that the appellant's cervical spine is not ankylosed, and 
thus Diagnostic Code 5287 is not for application.  See 38 
C.F.R. Part 4, Diagnostic Code 5287 (1999).  There is no 
evidence of disc syndrome.  Therefore, diagnostic code 5293 
is not applicable.  Although he is service connected for 
residuals of a fracture, there is no demonstrable deformity 
of a vertebral body, cord involvement, or the need for a neck 
brace.  Therefore code 5285 does not assist the veteran.

The appellant is at the maximum evaluation under Diagnostic 
Code 5290, which contemplates severe limitation of motion of 
the cervical spine.  An evaluation in excess of 30 percent is 
not warranted.  

In making the determination that the appellant's arthritis of 
the cervical spine is 30 percent and no more, the Board has 
specifically considered the guidance of DeLuca v. Brown, 8 
Vet. App. 202 (1995).  However, the analysis in DeLuca does 
not assist the appellant, as he is receiving the maximum 
disability evaluation for limitation of motion of the 
cervical spine.  See Johnston v. Brown, 10 Vet. App. 80, 85 
(1997); see also 38 C.F.R. Part 4, Diagnostic Code 5290 
(1999).

The appellant is competent to report his symptoms; however, 
to the extent that he has described that his service-
connected disability of the cervical spine is worse than is 
contemplated by the current 30 percent evaluation, the 
medical findings do not support his contentions.  Even 
accepting the appellant's statements as true, an evaluation 
in excess of 30 percent is not warranted.  Taking the 
appellant's contentions into account and the medical 
findings, an evaluation in excess of 30 percent for arthritis 
of the cervical spine is not warranted.  To this extent, the 
preponderance of the evidence is against his claim and there 
is no doubt to be resolved.  38 U.S.C.A. § 5107(b) (West 
1991).  

II.  Individual unemployability

The appellant contends that he is unable to be on his feet 
for very long and that he tires very easily.  He states that 
medication he takes every eight hours affects his bowels in a 
way that he must stay close to home.  Because of this, he 
contends that he cannot work.

Total ratings for compensation purposes may be assigned where 
the combined schedular rating for the veteran's service-
connected disability or disabilities is less than 100 percent 
when it is found that the service-connected disabilities are 
sufficient to render the veteran unemployable without regard 
to either his advancing age or the presence of any 
nonservice-connected disorders.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 3.340, 3.341 (1999).  The provisions of 
38 C.F.R. § 4.16(a) (1999), establish, in pertinent part, 
that:

Total disability ratings for compensation 
may be assigned, where the schedular 
rating is less than the total, when the 
disabled person is, in the judgment of 
the rating agency, unable to secure or 
follow a substantially gainful occupation 
as a result of service-connected 
disabilities: Provided that, if there is 
only one such disability, this disability 
shall be ratable at 60 percent or more, 
and that, if there are two or more 
disabilities, there shall be at least one 
disability ratable at 40 percent or more, 
and sufficient additional disability to 
bring the combined rating to 70 percent 
or more.

Service connection is in effect for duodenal ulcer with 
gastritis, which is evaluated as 30 percent disabling; 
residuals, fracture, C-2 odontoid with traumatic arthritis, 
which is evaluated as 30 percent disabling; and laceration, 
flexor digitorum profundus tendon, left index finger, 
postoperative, which is evaluated as noncompensably 
disabling.  The combined disability evaluation is 50 percent.  
Thus, the appellant does not meet the requirements set forth 
in 38 C.F.R. § 4.16(a).  Therefore, he has no legal merit to 
the claim based upon schedular requirements.  

The Board has thoroughly reviewed the claims file in its 
entirety.  The Board must note that no medical professional 
has stated that the appellant's service-connected duodenal 
ulcer with gastritis; residuals, fracture, C-2 odontoid with 
traumatic arthritis; and laceration, flexor digitorum 
profundus tendon, left index finger, postoperative render the 
appellant unemployable.  The Board is aware of the May 1998 
VA outpatient treatment report in which the VA examiner noted 
that the appellant was "unable to work [secondary to] 
chronic problems."  In the outpatient treatment report, the 
VA examiner made no clinical findings as to any of the 
appellant's service-connected disabilities, except that 
he/she noted that the appellant had frequent stools secondary 
to Lactulose (which according to a professional was unrelated 
to the service-connected ulcer disease).  The VA examiner 
noted that the appellant had cirrhosis and anemia due to 
prior alcohol abuse.  The VA examiner noted that the 
appellant was unable to fully raise his right shoulder.  The 
appellant complained that he fatigued easily.  The VA 
examiner's assessments were cirrhosis, anemia (noting that it 
was "resolved"), easy fatigue secondary to chronic problems 
and shoulder pain.

The Board cannot construe the statement "unable to work 
[secondary to] chronic problems" as contending that the 
appellant is unemployable due to his service-connected 
duodenal ulcer with gastritis; residuals, fracture, C-2 
odontoid with traumatic arthritis; and laceration, flexor 
digitorum profundus tendon, left index finger, postoperative.  
Such assertion is not a definite finding that the appellant's 
service-connected disability or disabilities have caused the 
appellant to be unemployable.  Rather, in the context of the 
document, the problem was attributed to causes other than 
service-connected disability. 

With respect to extraschedular criteria, review of the record 
reveals that the RO expressly considered referral of the case 
to the Director of the Compensation and Pension Service for 
the assignment of an extraschedular rating under 38 C.F.R. 
§§ 3.321(b)(1), 4.16(b) (1999).  When a veteran is unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities, and he/she fails to 
meet the percentage standards set forth in 38 C.F.R. 
§ 4.16(a), the rating board should submit the case to the 
Director of Compensation and Pension Service extraschedular 
consideration.  38 C.F.R. § 4.16(b).  The governing criteria 
for such an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked inference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  See 
38 C.F.R. § 3.321(b)(1); see also Fisher v. Principi, 4 Vet. 
App. 57, 59-60 (1993) and VAOGCPREC 75-91 (1991).

The United States Court of Appeals for Veterans Claims 
(formerly the United States Court of Veterans Appeals) 
(hereinafter "the Court")) has held that the Board is 
precluded by regulation from assigning an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) in the first instance; 
however, the Board is not precluded from raising this 
question, and in fact is obligated to liberally read all 
documents and oral testimony of record and identify all 
potential theories of entitlement to a benefit under the law 
and regulations.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  
The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In the April 1998 and September 1998 statements of the case 
and the September 1998 supplemental statement of the case, 
the RO stated that the appellant's disability picture was not 
found to be so unusual or exceptional to render impractical 
the regular standards and the extraschedular provisions.  The 
Board has reviewed the record with these mandates in mind and 
finds no basis for further action on this question.  See 
VAOPGCPREC. 6-96 (1996).  The appellant has not alleged, and 
the evidence does not establish, frequent periods of 
hospitalization.  In fact, since the appellant was discharged 
from service, there is only one hospitalization shown, and 
only one of the service-connected disabilities was part of 
the appellant's hospitalization.  Although the May 1998 VA 
outpatient treatment report may be evidence of 
unemployability, that status has been attributed to numerous 
conditions, which are not service connected.  The effect of 
impairment due to the nonservice-connected disabilities may 
not be considered.  The Board finds that the entire record, 
as a whole, establishes that the appellant's unemployability 
status is not due to the service-connected disabilities 
alone.

Accordingly, a total rating for compensation on the basis of 
individual unemployability is not warranted.



ORDER

Increased evaluations for duodenal ulcer with gastritis and 
residuals, fracture, C-2 odontoid with traumatic arthritis 
are denied.  A total rating for compensation based upon 
individual unemployability is denied.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

